FRICK, J.
I concur. I desire to state, however, that I do so only in deference to the authorities cited by Mr. Justice WEBER. Were it not for those decisions, in which statutes similar to ours are passed on, I should feel constrained to hold that in view of the language of our statute that the “personal injury” for which the employé shall be compensated “shall not'include a disease in any form except as it shall result from the injury,” necessarily excludes every dis*415ease except the one which is the direct result of the injury complained of. To my mind there is no escape from the conclusion that the disease in this case did not “result from the injury,” and is therefore necessarily excluded. To hold otherwise necessarily results in ignoring the explicit language of the statute and leaves th'e matter to be determined under the law applicable to injuries which were caused through the negligence of the employer. Where that was the case, however, the employé could recover nothing if his own negligence either caused or directly contributed to the injury. i The employer was thus compelled to compensate for the consequences of his own negligence only, while under the decision as it stands he may be compelled not only to compensate the employé for the consequences of his own negligence, but also for the consequences of any disease which may have aggravated the injury and the consequences of which continue indefinitely. In view that under the Industrial Act contributory negligence is not a defense, the Legislature, it seems to me, intended to prevent a recovery for the consequences of any disease which manifestly did not “result from the injury.” I concede, however, that the matter of adjusting and fixing compensation under the Industrial Act is not always free from difficulty, and therefore I cheerfully yield to the judgment of my Associates.
Notwithstanding the suggestion of Mr. Justice WEBER to the contrary, I am, nevertheless, strongly of the opinion that the construction given the statute, if adhered to, will eventually result in compelling applicants for' employment to submit to physical examination and will thus exclude those who can least afford it because they cannot pass the examinations. While the industries of the state will compensate the employés for loss through accidental injuries, they, in my judgment, as a matter of self-protection, will refuse to make compensation to those who suffer loss resulting from diseases.